STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE         J.    LASARRE,        JR.,     ET                                 NO.        2022    CW    0029
AL


VERSUS


OCCIDENTAL            CHEMICAL        COMPANY,                                           APRIL       8,    2022
ET   AL




In   Re:             Texas       Brine       Company,       LLC,    applying  for               supervisory
                     writs,         23rd       Judicial          District  Court,               Parish            of

                     Assumption,         No.    33796.




BEFORE:              WELCH,      THERIOT,       AND   LANIER,      JJ.


        WRIT         DENIED.


                                                         MRT
                                                         WIL


        Welch,          J.,      concurs.            The    criteria        set     forth           in    Herlitz
Construction              Co.,        Inc.      V.       Hotel     Investors            of    New         Iberia,
Inc.,      396       So. 2d   878 (    La.     1981) (     per   curiam),    are        not   met.




COURT      OF    APPEAL,       FIRST       CIRCUIT




     1141
     DEPUTYPCZRK
                FOR
                        A
                      THE
                              iOF
                              COURT
                                     COURT